Fbeedman, P. J.
This action was brought to recover the sum-of $369.40, claimed as a balance due the plaintiff by the terms of an alleged agreement entered into between the plaintiff and the-defendant, in which the defendant agreed to pay the plaintiff the sum of $4.00 per hundred shares on all purchases and sales of stock which should be made by or through defendant’s firm by or to' persons influenced by the plaintiff to trade with said firm. The case was tried before a jury who rendered a verdict in favor of the plaintiff for the sum of $153.40.
At the close of the plaintiff’s case the defendant made a motion to dismiss the complaint, which motion was denied and an exception duly taken thereto. This motion was not renewed, and as appears by the record at the close of the testimony, the case was submitted to the jury witho.ut any charge by the court.
*301“ The position of this court with respect to the City Oourt is the same as that occupied hy the Court of Appeals in regard to this court; and the rules that govern the Court of Appeals in passing upon appeals from the Supreme Court are applicable to matters before this court.” McEteere v. Little, 8 Daly, 167; Keller v. Feldman, 2 Misc. Rep. 179; Kreizer v. Allaire, 16 id. 6; Carney v. Reilly, 18 id. 11.
“An exception to the denial of a-motion for the dismissal of the complaint at the close of the plaintiff’s case is not available in the Court of Appeals to present the question of law that there is no evidence to support the verdict, where the defendant, after the denial of the motion, proceeded with his case and went to the jury without having renewed the motion to dismiss at the close of the whole evidence.” Hopkins v. Clark, 158 N. Y. 299.
“A defendant, by failing to move for a dismissal of the complaint, concedes that there is a question for the jury.” Hopkins v. Clark, supra.
If heretofore there could have been any doubt regarding the question decided above, it has been fully considered and finally settled hy the foregoing recent decision in the court of last resort in this State.
As a careful examination of the several exceptions taken by the defendant during the trial does not disclose such error as to require a reversal of the judgment in the case at bar, the judgment must be affirmed.
Judgment of the General Term affirmed, with costs.
MacLean and Leventritt, JJ., concur.
Judgment affirmed, with costs.